365 S.W.2d 173 (1963)
Donald Foster MOBLEY, Appellant,
v.
The STATE of Texas, Appellee.
No. 35314.
Court of Criminal Appeals of Texas.
February 6, 1963.
Rehearing Denied March 13, 1963.
Second Motion for Rehearing Denied April 3, 1963.
Thos. H. Dent, Galveston, for appellant.
Ted Schulz, County Atty., Richmond, and Leon B. Douglas, State's Atty., Austin, for the State.
Second Motion for Rehearing Denied April 3, 1963. See 366 S.W.2d 558.
DICE, Commissioner.
The offense is false imprisonment; the punishment, thirty days in jail.
The statement of facts found in the record bears the approval of counsel for the state and for the appellant, but is not approved by the trial judge. The statement *174 of facts cannot be considered, because it was not filed within ninety days after the date notice of appeal was given, as required by Sec. 4 of Art. 759a, Vernon's Ann.C.C. P. Jackson v. State, Tex.Cr.App., 344 S.W.2d 876.
In the absence of a statement of facts which may be considered, we cannot pass upon the question of the sufficiency of the evidence nor upon appellant's complaint to the court's charge.
Appellant's complaint to the court's action in overruling his motion to quash the complaint and information is not before us for review, in the absence of an exception to the court's ruling. We have, however, examined the complaint and information and find that they follow the language of the statute, Art. 1169, Vernon's Ann.P.C., in charging the offense, and are sufficient.
There are no formal bills of exception, and the proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the Court.